Case 8:19-cv-01068-JLS-JDE Document 18 Filed 07/09/19 Page 1 of 2 Page ID #:53



                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                                CASE NUMBER:

KEVIN CONRAD                                             8:19−cv−01068−JLS−JDE
                                         Plaintiff(s),

         v.
                                                            ADA DISABILITY ACCESS LITIGATION:
JAMES LEE, et al.                                                   ORDER GRANTING
                                                                  APPLICATION FOR STAY
                                       Defendant(s).              AND EARLY MEDIATION



The Court has considered the recently filed Application for Stay and Early Mediation, and
hereby ORDERS:
1. This action is STAYED as to All Defendants for a period of ninety (90) days from the
date of the filing of this Order, unless otherwise ordered by the court.
2.    This case is referred to:
                 ADR PROCEDURE NO. 1: Magistrate Judge assigned to the case for such
                 settlement proceedings as the judge may conduct or direct.
          X        ADR PROCEDURE NO. 2: This case is referred to the ADR Program. Within
                 twenty-one (21) days, plaintiff shall obtain the consent of a Mediator listed on the
                 Court's Mediation Panel who will conduct the mediation, and file form ADR-2,
                 Stipulation Regarding Selection of Mediator. If the parties have not selected and
                 obtained the consent of a Panel Mediator within twenty-one (21) days, the ADR
                 Program (213-894-2993) will assign one. Forms and a list of the Panel Mediators
                 are available on the Court's website, www.cacd.uscourts.gov. Absent extraordinary
                 circumstances, parties cannot request a continuance within three (3) business days
                 of a scheduled mediation.

                 The ADR proceeding is to be completed no later than:            September 23, 2019          .
3. Within fourteen (14) days of the date of this Order, Plaintiff shall file with the Court and
serve on Defendant(s) a statement ("Plaintiff's Case Statement") that includes the following:

      a. An itemized list of specific conditions on the subject premises that are the
         basis of the claimed violations of the ADA; and
      b. An itemized list of damages and, for each item, the amount sought.
4. If Defendant claims to have remedied any or all of the violation(s) identified by Plaintiff,
or asserts that no violation exists, that Defendant shall file with the Court and serve on Plaintiff
evidence showing the correction or absence of violation(s) at least ten (10) days before the date
set for the early mediation.

ADR-22 (11/16)                         ADA DISABILITY ACCESS LITIGATION: ORDER                        Page 1 of 2
Case 8:19-cv-01068-JLS-JDE Document 18 Filed 07/09/19 Page 2 of 2 Page ID #:54


5. The parties shall file with the Court a Joint Status Report no later than seven (7) days after
the ADR proceeding is completed advising the Court of the status of the alleged ADA violations
and their mediation efforts.


        IT IS SO ORDERED.

Dated: July 9, 2019                               JOSEPHINE L. STATON
                                                  United States District Judge

cc:      ADR Program Director




ADR-22 (11/16)                  ADA DISABILITY ACCESS LITIGATION: ORDER                  Page 2 of 2
